COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In the Interest R. M. B and G. R. B., children v. Department of Family
                          and Protective Services

Appellate case number:    01-14-00495-CV
                          01-14-00499-CV

Trial court case number: 2013-02934J

Trial court:              313th District Court of Harris County

        These are related appeals filed by each of the parents of the minor children. We
previously granted an extension for the appellant in 01-14-00499-CV until September 8, 2014 to
file appellant’s brief.
        We are now in receipt of a request for extension of time to file appellant’s brief in 01-14-
00495-CV. To the extent possible, we would like for the briefing schedules in each of these
appeals to remain the same. Therefore, we grant, in part, the request for extension filed on
September 2, 2014 in cause number 01-14-00495-CV. The deadline for each appellant to file a
brief in these appeals is now September 12, 2014. Due the 180 day deadline for the Court to
bring these cases to resolution, no further extensions of the September 12, 2014 deadline will be
considered.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually      Acting for the Court


Date: September 4, 2014